Citation Nr: 9918038	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim of entitlement to service 
connection for PTSD.


REMAND

The veteran's claim was first before the Board in July 1998.  
At that time, the Board acknowledged that the RO had not 
attempted to verify two of the veteran's reported is-service 
stressors then of record, the crash of a C-130 transport (in 
which the veteran was to have traveled to his duty 
assignment) and the gassing of the veteran's unit.  In this 
instance, the Board notes that the clinical diagnoses of PTSD 
contained within the veteran's claims file are based upon 
these two events.  Accordingly, the RO was directed to obtain 
from the veteran a comprehensive statement from the veteran, 
containing as much detail regarding these stressors as 
possible.  After such response from the veteran was received, 
the RO, if it deemed appropriate, was to request verification 
of these events from the U.S. Armed Services Center for 
Research of Unit Records (currently known as CURR).

While the RO never specifically requested this detailed 
information from the veteran, the veteran, in response to 
receipt of his copy of the Board's July 1998 decision, 
informed the RO (in correspondence dated in November 1998) 
that he had no more information to provide, as all of the 
details were already "spelled out" in the record.  
Subsequently, the RO did not attempt to verify these two 
events with CURR and issued, instead, another supplemental 
statement of the case, in which the prior denial of service 
connection for PTSD was confirmed and continued.  
Accordingly, the veteran's claim was returned to the Board 
for consideration.  Upon current review, the Board finds that 
it afforded the RO greater discretion in this matter than 
warranted under the law.  See Stegall v. West, 11 Vet. App. 
268 (1998).

Additionally, the Board notes that subsequent to its July 
1998 decision, the United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, Court) issued Gaines v. 
West, 11 Vet. App. 353 (1998).  While the Court focused its 
discussion on the importance of determining whether a veteran 
had engaged in combat with the enemy in connection with PTSD 
claims, it also addressed to some extent, VA's duty to assist 
the veteran in development of facts pertinent to his claim, 
once he had submitted a well grounded claim.  Id.  In this 
respect, the Board notes that the record contains a clinical 
diagnosis of PTSD, lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, and medical 
evidence of a nexus between the veteran's service and his 
current PTSD.  As such, the veteran has submitted a well 
grounded claim.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
see also Caluza v. Brown, 7 Vet. App. 498 (1994).  However, 
as outlined above and in the Board's July 1998 decision, no 
attempt has been made by the RO to verify the crash of the C-
130 and the gassing of the veteran's unit.

Accordingly then, the issue of entitlement to service 
connection for PTSD will not be decided pending a REMAND for 
the following actions:

1.  The RO should attempt to verify with 
CURR the veteran's reports of a C-130 
crash and of his unit being gassed.  The 
RO should submit to CURR not only a 
description of these events but also 
copies of the veteran's service personnel 
records (DA Forms 20, contained in the 
veteran's claims file) and a copy of the 
veteran's DD Form 214.  The RO should 
indicate to CURR, as to the C-130 crash, 
that it purportedly occurred on the 
veteran's first day in-country, at Cam 
Ranh Bay.

2.  Upon receipt of CURR's response, the 
RO should review any information 
obtained.  If CURR has indicated that 
specific, additional information is 
necessary in order to verify the 
veteran's reported in-service stressors, 
the RO should afford the veteran an 
opportunity to respond, regardless of the 
veteran's previous indications that his 
claims file contains all of the needed 
details.

3.  Thereafter, if necessary, the RO 
should afford the veteran a VA PTSD 
examination, in which the examiner 
addresses 1) whether the verified in-
service stressors are sufficient to 
produce PTSD under DSM-III or DSM-IV 
criteria; 2) whether the remaining 
diagnostic criteria to support a 
diagnosis of PTSD under DSM-III or DSM-IV 
have been satisfied; and 3) whether there 
is a link between the veteran's current 
symptomatology and the verified in-
service stressors.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review 
prior to examination.

The veteran should be advised that 
failure to report for examination, if so 
scheduled, may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

4.  If a VA PTSD examination is 
conducted, the RO should carefully review 
the examination report to ensure that it 
is in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

5.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of CURR's response and the VA PTSD 
examination report, if conducted.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










